       Case 3:17-cv-01183-RDM Document 68 Filed 02/18/20 Page 1 of 3



           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MICHAEL SEMIAN

                            Plaintiff,     JURY TRIAL DEMANDED
                 v.
                                               NO: 3:17-CV-1183
DEPARTMENT OF MILITARY AND
VETERANS’ AFFAIRS-GINO J.                      HONORABLE
MERLI VETERANS’ CENTER                       ROBERT D. MARIANI

                         Defendant.



  PLAINTIFF’S MOTION FOR USE OF JUROR QUESTIONNAIRES BY
           COURT STAFF PRIOR TO JURY SELECTION


      AND NOW COMES, the Plaintiff, Michael Semian, by and through

undersigned counsel, and hereby seeks permission from the Court to use

Juror Questionnaires in order to explore juror bias and in support thereof

submits the following:


      1.    The instant civil rights action was commenced on July 5, 2017

(Doc. 1).


      2.    Trial is scheduled to commence in this court on Monday, March

1, 2020.


      3.    The matter concerns the termination of the Plaintiff, Michael
       Case 3:17-cv-01183-RDM Document 68 Filed 02/18/20 Page 2 of 3



Semian from his employment with the Commonwealth in October, 2015.

Mr. Semian was employed as the Commandant at the Gino Merli Northeast

Veterans’ Center in Scranton, Pennsylvania.


      4.    Mr. Semian asserts that he was fired improperly and his sexual

orientation as a gay male was a motivating factor in the Defendant’s

decision making process.


      5.    It is requested by the Plaintiff, Michael Semian, that jurors be

provided the attached questionnaire at the time of their arrival at the

Federal Courthouse by the Jury Director and that they fill out the

questionnaire prior to coming to the courtroom for voir dire.


      6.    It is requested by Plaintiff that the questionnaires be utilized in

addition to voir dire in the courtroom by Counsel.


      7.    Plaintiff submits that this method of questioning the jurors as to

potential bias is the best process as jurors will be less likely to speak

candidly in open court or in the presence of a federal judge as to any bias

they may hold toward anyone who is lesbian, gay, or bisexual. The

proposed questionnaire is attached hereto as Exhibit “A.”


      8.    Defense counsel has been contacted to determine their

concurrence in the within Motion and they do not concur as per the
                                       2
       Case 3:17-cv-01183-RDM Document 68 Filed 02/18/20 Page 3 of 3



Certificate of Non-Concurrence attached.


      9.    It was requested by defense counsel that if the Court is so

inclined to allow the use of the Plaintiff’s proposed questionnaire that the

Defendant be permitted to submit an alternative questionnaire.


      10.   To grant the requested relief will not work any prejudice upon

the Defendant.


      WHEREFORE, it is respectfully requested that this Court issue the

attached Order granting the Plaintiff Michael Semian request for use of a

juror questionnaire by Court personnel with prospective jurors on March 1,

2020 prior to Voir Dire in this matter.




Dated: February 17, 2020            LAW OFFICE OF HARRY T. COLEMAN

                                    By: /s/ Harry T. Coleman
                                        Harry T. Coleman, Esquire
                                        Attorney I.D. No. 49137
                                        41 N. Main Street
                                        3rd Floor, Suite 316
                                        Carbondale, PA 18407
                                        (570) 282-7440
                                        (570) 282-7606 Fax
                                        Harry@harrycolemanlaw.com
                                        Attorney for Plaintiff




                                          3
